Citation Nr: 1822951	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder as secondary to the service-connected pleural lung disease disability.

2.  Entitlement to an initial rating in excess of 10 percent for pleural lung disease.  


REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to August 1959.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the May 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a heart disorder that is secondary to his service-connected lung disability.  

The Veteran was afforded a VA heart examination in December 2014.  At that time, the examiner diagnosed the Veteran with coronary artery disease.  It was then opined that the Veteran's heart condition was "less likely as not caused by service connected condition of plural plaques due to asbestos exposure."  In support of this opinion, the examiner started that "There is no epidemiologic evidence of a causal association between lung plural plaques and coronary artery disease."

The Board finds that another opinion is necessary because the December 2014 VA examination did not properly address whether the heart disorder is aggravated by the service-connected lung disability.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Accordingly, another medical opinion should be obtained.

Regarding the Veteran's increased rating claim for pleural lung disease, the Board notes that the Veteran submitted additional medical evidence in March 2017.  At that time, the Veteran's representative noted that the enclosed pulmonary function tests dated in July 2016 showed result more nearly approximating a 30 percent rating.  The representative specifically indicated that "[the Veteran] requests another review of the evidence and a new decision PRIOR TO certification to the Board.  If a favorable decision cannot be reached, [the Veteran] requests an SSOC and certification to the Board." As such, AOJ review of the evidence has not been waived and this matter must be returned for initial consideration.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the case to the VA examiner who conducted the December 2014 VA heart examination (or a suitable substitute) for a supplemental medical opinion to address the issue of secondary service connection on the basis of aggravation (another examination is not required unless deemed warranted).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such examination should be afforded the Veteran.  The evidence should be made available to the examiner for review, and the examiner should review the relevant evidence.

(a)  Is it as likely as not (i.e. 50 percent or greater chance) that Veteran's heart disorder is aggravated (worsened beyond normal progression) by the Veteran's service-connected lung disability?

(b)  If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the heart disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

(c)  All opinions are to be accompanied by a rationale consistent with the evidence of record.

2.  After completing the above actions, the claims must be readjudicated on the basis of the evidence added to the claims file since the last statement of the case (to include the new medical evidence received in March 2017).  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  The appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

